Name: 2008/358/EC: Commission Decision of 25 April 2008 amending Decision 2005/380/EC establishing a group of non-governmental experts on corporate governance and company law
 Type: Decision
 Subject Matter: EU institutions and European civil service;  business organisation;  personnel management and staff remuneration
 Date Published: 2008-05-07

 7.5.2008 EN Official Journal of the European Union L 120/14 COMMISSION DECISION of 25 April 2008 amending Decision 2005/380/EC establishing a group of non-governmental experts on corporate governance and company law (2008/358/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas: (1) Decision 2005/380/EC created a group of non-governmental experts on corporate governance and company law as a body for reflection, debate and advice to the Commission in the field of corporate governance and company law. Decision 2005/380/EC applies until 27 April 2008. (2) The expert advice of the group has been valuable, in particular with regard to the Commission on-going initiatives in the field of company law and corporate governance, notably a European Private Company Statute and simplification of company law foreseen in the Commission Legislative and Work Programme 2008 (1) as well as evaluation of the application of existing legislation in the field of corporate governance and company law. In order to ensure continuity and assist with the successful completion of those projects the mandate of the group should be extended until June 2009. (3) It is important to ensure that members of the group provide objective expert advice. (4) Personal data relating to members of the group should be processed in accordance with Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (2). (5) Decision 2005/380/EC should therefore be amended accordingly, HAS DECIDED AS FOLLOWS: Sole Article Decision 2005/380/EC is amended as follows: 1. in Article 3, the following paragraph is added: Members shall each year sign an undertaking to act in the public interest and a declaration indicating the absence or existence of any interest which may undermine their objectivity. 2. in Article 5, the following paragraph is added: The names of the members shall be collected, processed and published in accordance with Regulation (EC) No 45/2001 of the European Parliament and of the Council (3). 3. Article 9 is replaced by the following: This Decision shall apply until 30 June 2009. Done at Brussels, 25 April 2008. For the Commission Charlie McCREEVY Member of the Commission (1) COM(2007) 640 final, 23.10.2007. (2) OJ L 8, 12.1.2001, p. 1. (3) OJ L 8, 12.1.2001, p. 1.